United States Court of Appeals
      for the Federal Circuit
                ______________________

                NESTLE USA, INC.,
                    Appellant

                          v.

              STEUBEN FOODS, INC.,
                      Appellee
               ______________________

                      2017-1193
                ______________________

    Appeal from the United States Patent and Trademark
Office, Patent Trial and Appeal Board in No. IPR2015-
00249.
                 ______________________

               Decided: March 13, 2018
               ______________________

    VIRGINIA L. CARRON, Finnegan, Henderson, Farabow,
Garrett & Dunner, LLP, Atlanta, GA, argued for appel-
lant. Also represented by KEVIN D. RODKEY; TYLER
MICHAEL AKAGI, THOMAS H. JENKINS, Washington, DC.

    THOMAS FISHER, Oblon, McClelland, Maier & Neu-
stadt, LLP, Alexandria, VA, argued for appellee. Also
represented by W. COOK ALCIATI, CHARLIE AVIGLIANO,
Steuben Foods, Inc., Jamaica, NY.
                ______________________

    Before DYK, REYNA, and HUGHES, Circuit Judges.
2                    NESTLE USA, INC.   v. STEUBEN FOODS, INC.



HUGHES, Circuit Judge.
    Nestlé USA, Inc. appeals from the final decision of the
Patent Trial and Appeal Board in an inter partes review,
finding claim 9 of U.S. Patent No. 6,481,468 B1 not obvi-
ous. The patent is owned by Steuben Foods, Inc. and
directed to systems for aseptic packaging of food products.
Nestlé argues that the Board erred by applying an erro-
neous construction of the related terms “aseptic” and
“aseptically disinfecting.” Because collateral estoppel
attaches to the issue, we vacate the Board’s construction
and remand for further proceedings.
    Nestlé previously appealed the Board’s construction of
“aseptic” in a separate inter partes review involving
claims 18–20 of U.S. Patent No. 6,945,013 B2, another
patent owned by Steuben Foods and related to the ’468
patent. 1 See Nestlé USA, Inc. v. Steuben Foods, Inc., 686
F. App’x 917, 918 (Fed. Cir. 2017). We vacated the
Board’s construction, relying on binding lexicography in
the specification for “aseptic” to construe the term to
mean the “FDA level of aseptic.” Id. at 919. Nestlé now
raises arguments against the Board’s construction of
“aseptic” similar to those raised in the prior appeal involv-
ing the ’013 patent.



    1    Both patents claim priority to the same provision-
al application as well as share substantially similar
descriptions of the claimed inventions. Compare ’468
patent, col. 2 ll. 37–40 (“[T]he present invention provides
an apparatus and method for providing container product
filling in an aseptic processing apparatus.”), with ’013
patent, col. 2 ll. 5–9 (“[T]he present invention provides a
method and apparatus for providing aseptically processed
low acid products in a container having a small opening,
such as a glass or plastic bottle or jar, at a high output
processing speed.”).
NESTLE USA, INC.   v. STEUBEN FOODS, INC.                     3



     “Collateral estoppel protects a party from having to
litigate issues that have been fully and fairly tried in a
previous action and adversely resolved against a party-
opponent.” Ohio Willow Wood Co. v. Alps S., LLC, 735
F.3d 1333, 1342 (Fed. Cir. 2013). We apply our precedent
on collateral estoppel when claim construction is involved.
Id. “It is well established that collateral estoppel, also
known as issue preclusion, applies in the administrative
context.” Maxlinear, Inc. v. CF CRESPE LLC, 880 F.3d
1373, 1376 (Fed. Cir. 2018).
     It is undisputed that the claims at issue in the two
appeals use the term “aseptic” (or its related variation
“aseptically disinfecting”) in a similar fashion. Compare
’468 patent, col. 26 l. 20 (claim 9 referring to “aseptically
disinfecting a plurality of bottles”), col. 25 l. 61 (claim 1,
from which claim 9 depends, referring to “an aseptic
product”), with ’013 patent, col. 16 ll. 36–62 (referring to
“aseptically disinfecting the bottles,” “aseptically filling
the bottles with aseptically sterilized foodstuffs,” and
“aseptically disinfected plurality of bottles”). More criti-
cally, the two patents also provide identical lexicography
for the term “aseptic” in their specifications. Compare
’468 patent, col. 2 ll. 32–35 (“In the following description
of the present invention, the term ‘aseptic’ denotes the
United States FDA level of aseptic.”), with ’013 patent,
col. 1 l. 67–col. 2 l. 2 (same); compare ’468 patent, col. 5 ll.
45–46 (“Hereafter, ‘aseptic’ will refer to the FDA level of
aseptic.”), with ’013 patent, col. 4 ll. 28–29 (same). Nei-
ther party has pointed to any material difference between
the two patents or their prosecution histories that would
give rise to claim construction issues in this appeal differ-
ent from those raised in the prior appeal. Accordingly,
Steuben Foods has had a full and fair opportunity to
litigate the issue of claim construction during the prior
appeal.
   It follows, therefore, that collateral estoppel protects
Nestlé and obviates the need to revisit an issue that was
4                   NESTLE USA, INC.   v. STEUBEN FOODS, INC.



already resolved against Steuben Foods. Importantly, our
precedent makes clear that collateral estoppel is not
limited “to patent claims that are identical. Rather, it is
the identity of the issues that were litigated that deter-
mines whether collateral estoppel should apply.” Ohio
Willow Wood, 735 F.3d at 1342; see also Maxlinear, 880
F.3d at 1377.
     Accordingly, we vacate the Board’s construction as er-
roneous and construe aseptic to mean the “FDA level of
aseptic,” as detailed in our prior opinion. See also Omega
Eng’g, Inc. v. Raytek Corp., 334 F.3d 1314, 1334 (Fed. Cir.
2003) (noting that the same construed meaning should
generally attach to the same claim term in related pa-
tents). Because the Board erred in its construction, we
also vacate its nonobviousness determination and remand
for further proceedings consistent with this opinion.
             VACATED-AND-REMANDED